ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on December 17, 2020, has been entered and acknowledged by the Examiner.
Claim(s) 1-7 are pending in the instant application.
Terminal Disclaimer
The terminal disclaimer filed on December 17, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,561,217 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
A.	Claim(s) 1-7 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Waters) teaches a light bulb headband, comprising: a main body, the main body fitting over a head of a wearer; a plurality of bulb holders extending from the main body, the plurality of bulb holders receiving and holding light bulb covers; a plurality of light sources, the plurality of light sources extending into the light bulb covers when the light bulb covers are held by respective ones of the bulb holders; a battery case; and wires connecting the plurality of light sources with a power source in the battery case.
combination with the specific limitation of the wires extend[ing] from the battery case along an outside surface of the main body and into spaces within the bulb holders for connection to the light sources as set forth in Claim 1.
Claim(s) 2-7 are allowable because of their dependency status from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA SANEI FEATHERLY whose telephone number is 571-272-8654.  The examiner can normally be reached on M-R 8-12 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/Hana Featherly/
Hana Sanei Featherly
Art Unit 2875 Patent Examiner





/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875